EXHIBIT 10.1

 

LOGO [g516614g90h72.jpg]

FORM OF EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into as of the
“Effective Date” set forth below, by and between Manhattan Associates, Inc., a
Georgia corporation (“Company”), and the undersigned “Executive.”

In consideration of Company’s employment and continued employment of Executive,
Company and Executive agree as follows:

1. Contents of Agreement. This Agreement consists of this Signature Page and
attached Schedules A (“General Terms and Conditions”), B (“Position and Certain
Compensation Information”), C (“Non-compete Company List”), and D (“Release”),
each of which is incorporated into this Agreement by reference.

2. Definitions. Except as otherwise defined in this Agreement, capitalized terms
will have the meanings set forth in Section 1 of Schedule A entitled
“Definitions.”

THIS AGREEMENT WILL BECOME EFFECTIVE WHEN SIGNED BY BOTH PARTIES BELOW AND AS OF
THE DATE SIGNED BY EXECUTIVE BELOW.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

EXECUTIVE      COMPANY

[Name of Executive]

[Address of Executive]

    

Manhattan Associates, Inc.

2300 Windy Ridge Parkway, Tenth Floor

Atlanta, GA 30339

      

 

EXECUTIVE SIGNATURE      AUTHORIZED SIGNATURE       

 

NAME PRINTED      NAME & TITLE PRINTED       

 

EFFECTIVE DATE      DATE

 



--------------------------------------------------------------------------------

SCHEDULE A GENERAL TERMS AND CONDITIONS

 

1. Definitions. Except as otherwise specified in this Agreement, the definitions
of the capitalized terms set forth in this Section 1 will apply with respect to
the entire Agreement.

1.1 Agreement. This Executive Employment Agreement.

1.2 Base Salary. Executive’s base salary as set forth on Schedule B, as may be
increased annually at the discretion of the Board or the Committee.

1.3 Board. Company’s Board of Directors as constituted from time to time.

1.4 Bonus Target Amount. The target amount for Executive’s Performance-related
Bonus, as set forth on Schedule B, as may be adjusted annually at the discretion
of the Board or the Committee.

1.5 Cause. An act or acts or omission or omissions to act by Executive involving
Executive’s (i) willful and continued failure substantially to perform their
duties with Company (other than a failure resulting from Executive’s Disability)
and that failure continues for thirty (30) days following written notice from
Company to Executive that provides a reasonable description of the basis for the
determination that Executive has failed to perform their duties, (ii) conviction
for a criminal offense other than a misdemeanor not disclosable under the
federal securities laws, (iii) willful and continued failure to cooperate with
any investigation or similar proceeding involving Company by any governmental
authority regarding any material breach of law or regulation and continuation of
that failure for thirty (30) days following written notice from Company to
Executive that provides a reasonable description of the basis for the
determination that Executive has failed to cooperate; (iv) breach of this
Agreement in any material respect where that breach is not susceptible to remedy
or cure or has already materially damaged Company, or is susceptible to remedy
or cure and no such material damage yet has occurred, and is not cured or
remedied reasonably promptly after specific written notice from Company to
Executive that provides a reasonable description of the breach, or (v) conduct
that the Board has determined, reasonably and in good faith, to be dishonest,
fraudulent, unlawful, or grossly negligent, or does not comply with Company’s
Code of Conduct or materially fails to comply with a set of standards of conduct
and business practices that have been labeled as such and provided by Company to
Executive prior to that conduct, which is not cured to the reasonable
satisfaction of the Board within thirty (30) days of written notice from the
Board to Executive.

1.6 Change of Control. The occurrence of any of the following events:

(i) Any transaction or series of transactions pursuant to which Company sells,
transfers, leases, exchanges, or disposes of all or substantially all (i.e., at
least eighty-five percent (85%)) of its assets for cash or property, or for a
combination of cash and property, or for other consideration;

(ii) Any transaction pursuant to which one or more Persons acquire by merger,
consolidation, reorganization, division, or other business combination or
transaction, or by a purchase of an interest in Company, an interest in Company
so that after that transaction, the shareholders of Company immediately prior to
that transaction no longer have a controlling (i.e., fifty percent (50%) or
more) voting interest in Company;

(iii) Any change in the composition of the Board within a twelve (12) month
period resulting in fewer than a majority of the directors being Incumbent
Directors; or

(iv) Any transaction or series of transactions pursuant to which any Person or
Persons acting in concert acquire outstanding voting securities of Company, if,
after that transaction or those transactions, the acquiring Persons own,
control, or hold, with power to vote, at least forty percent (40%) of any class
of voting securities of Company.

1.7 Code. The Internal Revenue Code of 1986, as amended.

1.8 Committee. The Compensation Committee of the Board.

1.9 Company. As defined in the Preamble to this Agreement; provided, however,
where the context reasonably requires, “Company” also will include Manhattan
Associates, Inc.’s affiliates.

1.10 Company Business. The business of developing, marketing, selling,
licensing, installing, implementing, deploying, servicing, and maintaining
supply chain computer software solutions designed for one or more of the
following: (i) management of warehouses and distribution centers;
(ii) management of transportation logistics throughout the supply chain,
including carrier management, transportation procurement, and transportation
execution; (iii) product order, fulfillment and returns processes; (iv) retail,
wholesale, and multi-channel inventory planning and management; (v) supply chain
event monitoring and reporting; and (vi) supply chain analysis and evaluation.

1.11 Competing Business. Activities, products, or services that are the same as
or similar to the Company Business.

 

 

A-1



--------------------------------------------------------------------------------

1.12 Confidential Information. (A) Any and all data and information in whatever
form: (i) relating to or arising from the business of Company, or of third
Persons, regardless of whether the data or information constitutes a trade
secret as defined by applicable law; (ii) disclosed to Executive or of which
Executive becomes or became aware as a consequence of Executive’s relationship
with Company; (iii) having value to Company; (iv) not generally known to
competitors of Company; and (v) which includes, without limitation: trade
secrets; methods of operation; customer and prospective customer information;
price lists; financial information and projections; Company organizational
structure information; business plans and strategies; Company product
information including design, development, and marketing information,
installation and configuration guides, user manuals, functional and technical
specifications, data models and data dictionaries, and software source code;
Company policies, processes, methods, and procedures; Company inventions and
discoveries; and similar information; and (B) third party confidential
information in Company’s possession.

1.13 Constructive Termination. The occurrence during Executive’s employment of
any one of the events set forth in (i) through (vi) below and satisfaction of
the following conditions: (a) Executive provides notice to Company of the
Constructive Termination condition within ninety (90) days of their learning of
its initial existence; (b) Company fails to remedy the Constructive Termination
condition within thirty (30) days following the notice; and (c) Executive
terminates their employment within six (6) months of their learning of the
existence of the Constructive Termination condition. The Constructive
Termination events are as follows: (i) a material adverse change in Executive’s
authority, duties, or responsibilities; (ii) a material failure to pay Executive
the compensation required by this Agreement; (iii) after a Change of Control,
(a) relocation of Company’s headquarters more than thirty (30) miles outside of
the Atlanta, Georgia, greater metropolitan area or (b) Company requiring
Executive to be based more than thirty (30) miles from the Work Location at
which Executive was based immediately prior to the Change of Control; (iv) after
a Change of Control, the material reduction in the compensation and benefits
provided to Executive under the employee benefit plans, programs, and practices
in effect immediately prior to the Change of Control; (v) after a Change of
Control, the insolvency or the filing by Company of a petition for bankruptcy of
Company; or (vi) after a Change of Control, Company’s failure promptly to obtain
an agreement from any successor or assignee of Company to assume and agree to
perform Company’s obligations under this Agreement unless that successor or
assignee is bound to the performance of this Agreement as a matter of law.

1.14 Disability. Executive’s inability as a result of physical or mental
incapacity to substantially perform Executive’s duties for Company on a
full-time basis, which inability lasts for a period of six (6) consecutive
months. The Board (or the Committee, if requested to do so by the Board) will be
responsible for determining in good faith an Executive’s Disability based on the
information received by the Board (or the Committee).

1.15 Duties. Duties of the type performed by Executive for Company during the
twenty-four (24) month period immediately prior to the Termination Date.

1.16 Effective Date. The date on which this Agreement becomes effective as set
forth on the Signature Page.

1.17 Equity Awards. Stock options, restricted stock, restricted stock units, and
other equity awards that may be granted under the Stock Incentive Plan.

1.18 Executive. As defined in the Preamble to this Agreement.

1.19 Incumbent Directors. The Persons who, at the Effective Date, constitute the
Board, and any Person becoming a director after the Effective Date and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of Company in which that Person is named
as a nominee for director, without written objection to that nomination);
provided, however, that no individual initially elected or nominated as a
director of Company as a result of an actual or threatened election contest (as
described in Rule 14a-11 under the United States’ Securities Act of 1934) or
other actual or threatened solicitation of proxies or consents by or on behalf
of any “person” (as defined in Section 3(a)(9) of the Act and as used in
Section 13(d)(3) and 14(d)(2) of the Act) other than the Board, including by
reason of any agreement intended to avoid or settle any such contest or
solicitation, will be deemed an Incumbent Director; and provided further, that
subject to the provisions of this Section 1.19, no Person will be deemed to be
an Incumbent Director until that time as they take office as a director of
Company.

1.20 Invention. Any idea, invention, discovery, improvement, innovation, design,
process, method, formula, technique, machine, article of manufacture,
composition of matter, algorithm, or computer program, and any improvements to
any of the above.

1.21 Parties. Executive and Company.

1.22 Performance-related Bonus. Executive’s performance-related annual cash
bonus, calculated in a manner consistent with the terms of Company’s
performance-related bonus plan and this Agreement.

1.23 Person. A natural person, or a corporation, partnership, limited
partnership, joint venture, limited liability company, trust, other business,
non-business, charitable, or governmental entity, or governmental agency.

 

 

A-2



--------------------------------------------------------------------------------

1.24 Recoupment Policy. A policy of recoupment of compensation adopted or
amended from time to time by the Board or the Committee as it deems necessary or
desirable to comply with the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (providing for recovery of erroneously
awarded compensation), Section 304 of the Sarbanes-Oxley Act of 2002 (providing
for forfeiture of certain bonuses and profits), and any implementing rules and
regulations of the U.S. Securities and Exchange Commission and applicable
listing standards of a national securities exchange adopted in accordance with
either of those Acts, which policy is incorporated into this Agreement by this
reference.

1.25 Release. A release of Company from any and all liabilities and claims of
any kind substantially in the form attached as Schedule D to this Agreement,
revised as necessary at the time of execution to comply with applicable law.

1.26 Restriction Period. That period beginning on the Termination Date and
ending on the later of (i) the date that is the twelve (12) month anniversary of
the Termination Date or (ii) if severance payments become due to the Executive
pursuant to Section 4.1, the date on which the last of those severance payments
is due.

1.27 Section 409A. Section 409A of the Code.

1.28 Stock Incentive Plan. The Manhattan Associates, Inc. 2007 Stock Incentive
Plan, as amended, or any successor plan to that plan.

1.29 Subject Invention. Any Invention that is conceived by Executive during the
term of their employment with Company solely or jointly with others and:
(i) relates to the actual or anticipated business, research, or development of
Company; (ii) results from any work performed by Executive using any equipment,
facilities, materials, Confidential Information, or Company personnel; or
(iii) is suggested by or results from any task assigned to Executive by, or
performed by Executive for or on behalf of, Company.

1.30 Termination Date. The date on which Executive’s employment with Company is
terminated with or without Cause, for any reason or for no reason, upon the
initiative of either Party.

1.31 Work. Any copyrightable work of authorship, including, without limitation,
computer programs (including the contents of read-only memories), any technical
descriptions for products, user’s guides, graphical works, audiovisual works,
sound recordings, literary works, illustrations, advertising materials, and any
contribution to those materials.

1.32 Work Location. Executive’s primary place of business as set forth on
Schedule B, as may be changed by Company from time to time at the discretion of
the Executive’s direct supervisor or the Board.

2. Employment.

2.1 Position and Responsibilities. As of the Effective Date, Company will
continue to employ Executive, and Executive accepts continuing employment by
Company, at the position set forth on Schedule B, and Executive will continue to
report to the direct supervisor set forth on Schedule B, all in accordance with
and subject to the terms set forth in this Agreement. Executive will perform
those responsibilities consistent with their position and those other duties as
may be and previously have been determined from time to time by Company’s CEO,
Executive’s direct supervisor (if different from the CEO), or the Board from
time to time, and perform those responsibilities to the best of their ability
while devoting their full business time to those responsibilities. Executive
will act in good faith to promote the interests of Company. Executive may
participate in those civic and charitable activities as Executive elects that do
not meaningfully interfere with their duties for Company. Executive will conduct
themself in a business-like and professional manner as appropriate for their
position and represent Company in a manner that complies with good business and
ethical practices. Executive will be subject to and abide by the written
policies and procedures of Company applicable to executive personnel of Company,
as adopted from time to time by Company and communicated to Executive.

2.2 Executive’s Work Location. Executive will work out of their Work Location
set forth on Schedule B, which Work Location may be changed by Company from time
to time at the discretion of Executive’s direct supervisor or the Board.

3. Compensation. During the term of Executive’s employment with Company, the
following compensation provisions will apply:

3.1 Base Salary. Company will pay to Executive the Base Salary, subject to all
payroll and income tax withholdings and other authorized deductions, which Base
Salary may be increased annually at the discretion of the Board or the
Committee.

3.2 Performance-Related Bonus. Executive will be eligible to receive the
Performance-related Bonus with a target opportunity equal to the Bonus Target
Amount, subject to those terms and conditions as may be established by Company.
The Board or the Committee will determine the amount of the bonus, in its
reasonable discretion, utilizing financial information reviewed or audited by
Company’s independent auditors. Company will pay the bonus in accordance with
its policies in place from time to time, and the bonus will be subject to all
payroll and income tax withholdings and other authorized deductions.

3.3 Equity Awards. Executive will be eligible to receive grants of Equity
Awards. The grants will have an annual value that reflects Executive’s position,
duties, and responsibilities with Company and will be commensurate with grants
to other executive officers of Company. The grants may be performance-based,
service-based, or any combination of them. The Board or the Committee will
determine, in its discretion, the form, vesting, forfeiture, and other terms and
conditions of the grants. Each grant of an Equity Award will be subject to the
terms and conditions of the award agreement for that grant.

 

 

A-3



--------------------------------------------------------------------------------

3.4 Employee Benefits. Executive will be eligible to participate in all employee
benefit plans that Company provides for its employees at the executive level,
including 401(k), deferred compensation, health care, life insurance,
disability, and similar benefit plans. Concurrently with the execution by the
Parties of this Agreement, the Parties will enter into an Indemnification
Agreement, prepared by or at the direction of Company, under which Company will
indemnify Executive to the full extent permitted by law and under Company’s
Articles of Incorporation and Bylaws for and with respect to any claim, loss, or
cause of action resulting from, arising out of, or in connection with
Executive’s service as an officer, director, or employee of Company or any of
its subsidiaries. Company will ensure that Executive is covered under a
directors and officers liability insurance policy in the same manner as other
executive officers and directors of Company.

3.5 Expenses. Executive will be promptly reimbursed for expenses reasonably
incurred in the performance of their executive duties in accordance with the
written policies of Company in effect from time to time.

3.6 Vacation. Except as otherwise set forth on Schedule B or agreed to between
the Parties in writing, Executive will be eligible for vacation each calendar
year in accordance with the standard Company vacation policy.

3.7 Recoupment of Compensation. Performance-related Bonuses, other incentive
compensation, and Equity Awards paid or granted to Executive, whether pursuant
to this Agreement or otherwise, will be subject to those terms and conditions of
any applicable Recoupment Policy.

4. Termination of Employment.

4.1 Termination. Executive’s employment under the terms of this Agreement will
continue until it is terminated in writing by the Parties, or until Executive’s
employment is terminated in accordance with the terms of this Agreement. Either
Company or Executive may terminate Executive’s employment at any time by written
notice to the other, which, if given by Executive, will be given at least thirty
(30) days prior to the Termination Date designated by Executive. If Executive’s
employment is terminated (i) by Company for Cause, (ii) as a result of
Executive’s Disability, or (iii) upon and as a result of Executive’s death, or
if Executive terminates his employment other than for Constructive Termination,
then Company’s obligations under this Agreement will cease as of the Termination
Date; provided, however, that Executive (or their estate) will be entitled to
(a) salary earned through the Termination Date, (b) any bonuses or other
incentive compensation earned and payable under the terms of the applicable
bonus or other incentive plan as of the Termination Date, (c) benefits earned by
or payable to Executive pursuant to the terms of any health, life insurance,
disability, welfare, retirement, or other plan or program maintained by Company
in which Executive participates or the terms of any Equity Award. If Company
terminates Executive’s employment other

than pursuant to clauses (i) through (iii) of this Section 4.1, or if Executive
terminates their employment as a Constructive Termination, Executive will be
entitled to receive the severance payments provided in Section 4.2 (subject to
the conditions set forth in Section 4.2). Except as otherwise provided in this
Agreement, if Executive’s employment is terminated and they are entitled to
severance payments under this Section 4.1, then they will not be required to
mitigate damages by seeking other employment, and any compensation or benefits
they receive will not reduce the amount payable by Company under this Agreement.
The severance payments provided pursuant to Section 4.2 will be the only
severance benefits payable to Executive by Company as a result of the
termination of Executive’s employment, and Executive waives their rights (if
any) to any severance benefits under any other plan or program of Company.

4.2 Severance Payments. Subject to the conditions set forth in the following
sentence and the limitations set forth in the last sentence of this paragraph
and in Section 4.5, if Executive’s employment is terminated under Section 4.1
entitling Executive to receive severance payments, then the severance payments
will comprise the following payments, subject to withholding of all applicable
payroll and income taxes and other authorized deductions: (i) twelve (12) full
months of Executive’s Base Salary, payable in twenty-four (24) equal semimonthly
installments on Company’s regular payroll dates beginning on the first payroll
date after the Release is executed and delivered to Company by Executive and
becomes effective, (ii) twelve (12) monthly payments each of which is equal to
the monthly costs of COBRA coverage for medical and dental coverage for
Executive and their dependents (plus a tax gross-up on such COBRA payments) and
the right to elect to participate in Company’s medical and dental coverages for
that twelve (12) month period, and (iii) if that termination of Executive’s
employment occurs on or within twenty-four (24) months following the date of a
Change of Control, (a) a pro rata bonus for the year of termination (based on
the number of days that have elapsed to the Termination Date), calculated at
target performance level, less any bonus amount already paid or payable for that
year, and (b) an additional annual bonus amount equal to the greater of
Executive’s target bonus for the year of termination or Executive’s target bonus
for the prior year, which bonus payments ((a) and (b) above) will be paid as a
lump sum on the sixtieth (60th) day after the Termination Date. Company’s
obligation to make the severance payments under this Section 4.2 is subject to
the conditions that (a) Executive executes and delivers to Company the Release
within the time period specified in the Release, and the Release becomes
effective, and (b) Executive complies with the restrictive covenants and
post-termination obligations in Sections 8 through 11, inclusive. If Executive
dies after becoming entitled to severance payments under this Section 4.2, the
severance payments under this Section 4.2 will continue for the lesser of six
(6) months or the remainder of the twelve (12) month period referred to above.

 

 

A-4



--------------------------------------------------------------------------------

4.3 Treatment of Unvested Equity Awards. Except as otherwise agreed in writing
between Company (or its successor) and Executive, if a Change of Control occurs,
any outstanding Equity Awards granted to Executive not yet vested as of that
Change of Control will remain in effect in accordance with their terms (or
Company may, without Executive’s consent, substitute for those unvested Equity
Awards an equity award with substantially equivalent value, terms, and
conditions of the survivor, continuing, successor, or purchasing entity, or
their parent). If on or within twenty-four (24) months following the date of a
Change of Control Executive’s employment is terminated under Section 4.1
entitling Executive to receive severance payments, then any outstanding unvested
Equity Awards granted to Executive prior to that Change of Control (or any
equity awards substituted for those Equity Awards) will fully vest (to the
extent they have not otherwise vested) as of the date that the Release becomes
effective. If any performance period for an outstanding unvested Equity Award
has not been completed as of the date of a Change of Control, then the target
performance level for that Equity Award will be deemed to have been achieved as
of the date of that Change of Control.

The provisions of this Section 4.3 are, by this Agreement, deemed to be a part
of, and where necessary, amend, each Equity Award agreement of Executive and to
supersede any contrary provisions in each of those agreements.

4.4 Section 409A Compliance. This Agreement will at all times be interpreted and
performed in accordance with the requirements of Section 409A. The severance
payments under Section 4.2 will be deemed separate payments for purposes of
Section 409A, and those payments are in whole or in part intended to satisfy the
“short-term deferral exception” and the “two-times pay” exception to
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
the timing of Executive’s execution of the Release will not, directly or
indirectly, result in Executive designating the calendar year of payment, and if
a payment that is subject to execution of the Release could be made in more than
one taxable year, that payment will be made in the later taxable year. Any
action that may be taken (and, to the extent possible, any action actually
taken) by Company will not be taken (or will be void and without effect) if that
action violates the requirements of Section 409A. Any provision in this
Agreement that is determined to violate the requirements of Section 409A will be
void and without effect. In addition, any provision that is required to appear
in this Agreement in accordance with Section 409A that is not expressly set
forth in this Agreement will be deemed to be set forth in this Agreement, and
this Agreement will be administered in all respects as if that provision were
expressly set forth. Company will have the authority to delay the commencement
of all or a part of the payments to Executive under Section 4 if Executive is a
“key employee” of Company (as determined by Company in accordance with
procedures established by Company that are consistent with Section 409A) to a
date that is six (6) months and one (1) day after the Termination Date (and on
that date the payments that otherwise would have been made during that six
(6) month period will be made), but only to the extent that delay is required
under the provisions of Section 409A to avoid imposition of additional income
and other taxes, provided that Company and Executive agree to take into account
any transitional rules and exemption rules available under Section 409A.

4.5 Limitations on Severance Payments. Except as otherwise provided below, if it
is determined that any right, payment, or other benefit under this Agreement to
or for the benefit of Executive would result in Company’s payment of a
“parachute payment” under Code Section 280G, in whole or part when aggregated
with any other right, payment, or benefit to or for the Executive under all
other agreements or benefit plans of Company, then, to the extent necessary to
make those payments or benefits not “parachute payments” (but only to such
extent and after taking into account any reduction relating to Section 280G
under any other plan, arrangement or agreement), any right, payment, or benefit
under this Agreement will not become payable. The determination under this
Section 4.5 will be made by a nationally recognized accounting firm selected by
Company. All determinations required to be made under this Section 4.5,
including whether and which of the rights, payments, or benefits are required to
be reduced, the amount of that reduction, and the assumptions to be utilized in
arriving at that determination, will be made by that accounting firm.

5. Inventions. By this Agreement, Executive irrevocably assigns to Company all
of Executive’s rights to all Subject Inventions in the United States and all
other countries and the right to claim priority in the Subject Inventions.

6. Patent Applications and Maintenance. If Company elects to file one or more
patent applications, either in the United States or in any foreign country, on a
Subject Invention of which Executive is an inventor, Executive will sign all
necessary documentation relating to the patent application(s), including formal
assignments to Company, and will cooperate with attorneys or other Persons
designated by Company to provide all information necessary for the prosecution
of the patent application(s) in the United States and any foreign country.
Executive also will assist Company in every proper way to maintain its patents
during and following the period of employment, including, but not limited to,
the performance of all lawful acts, such as the giving of testimony in any
interference proceedings, infringement suits, or other litigation, as may be
deemed necessary or advisable by Company.

 

 

A-5



--------------------------------------------------------------------------------

7. Copyrights.

7.1 Ownership by Company. Any Works created by Executive in the course of
Executive’s duties as an employee of Company are subject to the “Work for Hire”
provisions contained in Sections 101 and 201 of the United States Copyright Law,
Title 17 of the United States Code. All right, title, and interest in and to
copyrights in all Works that have been or will be prepared by Executive within
the scope of Executive’s employment with Company will be the property of
Company. To the extent the provisions of Title 17 of the United States Code do
not vest the copyrights to any Works in Company, Executive, by this Agreement,
assigns to Company all right, title, and interest to copyrights Executive may
have in the Works.

7.2 Assistance to Company. Executive will assist Company in every proper way to
maintain Company’s copyrights during and following Executive’s period of
employment including, but not limited to, the performance of all lawful acts,
such as the giving of testimony in any infringement suits or other litigation,
as may be deemed necessary or advisable by Company.

8. Agreement Not to Solicit Customers. During the term of Executive’s employment
by Company, Executive will not, either directly or indirectly, on Executive’s
behalf or on behalf of another Person, for the purpose of selling or providing
any Competing Business, solicit, divert, or appropriate, or attempt to solicit,
divert, or appropriate, any Company customer or prospective customer. Further,
during the Restriction Period, Executive will not, either directly or
indirectly, on Executive’s behalf or on behalf of another Person, for the
purpose of selling or providing any Competing Business, solicit, divert, or
appropriate, or attempt to solicit, divert, or appropriate, any Company customer
or potential customer: (i) with which Executive deals or has dealt on behalf of
Company (ii) whose dealings with Company are or were coordinated or supervised
by Executive; (iii) about which Executive obtains or obtained confidential
information in the ordinary course of business as a result of Executive’s
association with Company; or (iv) that receives or received products or services
authorized by Company, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Executive within twenty-four
(24) months prior to the Termination Date.

9. Agreement Not to Solicit Employees. During the term of Executive’s employment
by Company and the Restriction Period, Executive will not, either directly or
indirectly, on Executive’s behalf or on behalf of another Person, solicit,
divert, or hire away, or attempt to solicit, divert, or hire away, any Company
employee.

10. Non-Competition. During Executive’s employment by Company, Executive will
not work for any other Person (other than volunteering free time to a charitable
organization), or engage in any other business activity that would interfere
with the performance of Executive’s job responsibilities or that is in violation
of policies established from time to time by Company, without Company’s prior
written consent. During Executive’s employment by Company, any money or other
remuneration received by Executive for services rendered to a Company customer
belong to Company. Executive acknowledges that: (i) Company is engaged in the
Company Business throughout the United States of America and internationally,
with its principal place of business in Atlanta, Georgia, international offices
in Europe and Asia, and customers throughout the United States of America and in
multiple foreign countries; (ii) Executive possesses selective and specialized
skills, knowledge, learning, and abilities relating to the Company Business, and
Executive’s employment with Company involves further acquisition and development
of such selective and specialized skills, knowledge, learning, and abilities;
and (iii) Executive has and will have, during Executive’s employment with
Company, access to Confidential Information. In light of the above, during the
Restriction Period, Executive will not, without Company’s prior written consent,
perform in the United States of America, Europe, Asia, or any other geographic
location in which Company is engaged in the Company Business, any Duties for, or
that benefit, directly or indirectly, any Competing Business engaged in by a
company listed or described on Schedule C to this Agreement.

11. Confidential Information.

11.1 Non-disclosure and Non-use. Except as reasonably necessary or appropriate
in connection with Executive’s performance of Executive’s responsibilities for
Company, Executive will not disclose Confidential Information to any Person or
use or exploit (including reverse engineering, decompiling, or disassembling)
Confidential Information.

11.2 Exceptions. Notwithstanding the foregoing, the non-disclosure restriction
of Section 11.1 will not apply to any data or information: (i) that has been
voluntarily disclosed to the public by Company, except where that disclosure has
been made by Executive without authorization from Company; (ii) that has been
independently developed and disclosed by others; or (iii) that otherwise has
entered the public domain through lawful means.

11.3 Duration. Except as otherwise provided in this Section 11, the covenants of
confidentiality, non-use, and non-exploitation set forth in this Section 11 will
continue throughout the term of Executive’s employment with Company, and
indefinitely following the Termination Date; provided that Executive’s
non-disclosure obligations with respect to Confidential Information will
terminate at such time as the data or information is no longer confidential.

11.4 Notice Requirement. Executive agrees to notify Company immediately if
Executive learns of any unauthorized disclosure, use, or exploitation of
Confidential Information by another Person.

 

 

 

A-6



--------------------------------------------------------------------------------

12. Return of Property. Upon termination of Executive’s employment with Company,
Executive promptly will deliver to Company all Company property in their
possession or control, including, but not limited to, all keys, credit cards,
security cards, computers, computer software (including computer discs and
storage devices of any kind), mobile phones, and other equipment or personal
items provided by Company to Executive for use during Executive’s employment,
together with all Company documents and all copies of those documents (both hard
copy and electronically stored), written or recorded materials, plans, records,
notes, files, drawings, or papers relating to the affairs of Company, including
all notes or records relating to employees of Company.

13. Obligations to Others. Except as may have been disclosed previously by
Executive to Company, Executive represents and warrants that Executive is not or
was not a party to any agreement with any other Person that purports to require
Executive to assign any Work or any Invention created, conceived, or first
practiced by Executive during any period of time during which Executive has been
or will continue to be an employee of Company, nor is Executive subject to any
law, court order, or regulation that purports to require that assignment.
Further, Executive represents and warrants that Executive is not presently under
any agreement that will prevent Executive from performing Executive’s duties for
Company, and is not in breach of any agreement with respect to any confidential
information, including trade secrets, owned by any other Person. Executive will
not disclose to Company any protected confidential information, including trade
secrets, of any other Person.

14. Remedies. Executive acknowledges that the covenants contained in Sections 5
through 13, inclusive, of this Agreement are of the essence of this Agreement,
that each of those covenants is reasonable and necessary to protect the
business, interests, and properties of Company, and that Company will suffer
irreparable loss and damage if Executive breaches any of those covenants.
Therefore, in addition to all other remedies provided by law, Company will be
entitled to seek equitable relief in connection with any breach or contemplated
breach of any of those covenants referred to above. With respect to
misappropriation of a “trade secret” as that term is defined under applicable
law, Company’s remedies under this Agreement will be in addition to all other
remedies provided by law or in equity. The existence of any claim that Executive
may have against Company will not constitute a defense to the enforcement by
Company of the covenants contained in this Agreement. Executive acknowledges
that Executive’s breach of this Agreement may result in an immediate termination
of Executive’s employment.

15. Notices. A Party providing notice under this Agreement will provide that
notice to the other Party in writing, addressed to the other Party at its
address set forth on the Signature Page to this Agreement. Notices to Company
will be addressed to the attention of the Chief Executive Officer; provided,
however, that if Executive is the Chief Executive Officer, notices will be

addressed to the attention of the Chairman of the Board. A notice provided under
this Agreement will be deemed given upon receipt, if hand delivered in person or
delivered by courier, or three (3) days after deposit in the U.S. mail, postage
prepaid. Either Party may change its address for receipt of notices by providing
notice in accordance with this Section 15.

16. Miscellaneous.

16.1 Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Georgia without reference to its
conflict of laws rules.

16.2 Dispute Resolution. Exclusive venue for any dispute arising under or in
connection with this Agreement will be in the Federal District Court for the
Northern District of Georgia or the Superior Court of Fulton County, Georgia. By
this Agreement, each Party expressly agrees that those courts will have personal
jurisdiction and venue with respect to that Party, and each Party submits to the
personal jurisdiction and venue of those courts and waives any objection based
on inconvenient forum.

16.3 Entire Agreement. This Agreement constitutes the final, full, and exclusive
expression of the Parties’ agreement with respect to: (i) Executive’s position,
responsibilities, and at-will status, compensation, prospective termination of
employment, and severance, (ii) Inventions, (iii) Works, (iv) customer
non-solicitation, (v) employee non-solicitation, (vi) non-competition,
(vii) Confidential Information, (viii) and agreements between Executive and
Persons other than Company, and this Agreement supersedes all prior agreements,
understandings, writings, proposals, representations, and communications, oral
or written, with respect to that subject matter, including any prior Executive
Employment Agreement, Severance and Non-Competition Agreement, or similar
agreement between the Parties; provided, however, that any such prior Executive
Employment Agreement or Non-Competition Agreement, or similar prior agreement,
letter, or other document, will remain in effect to the limited extent necessary
to enable either Party to pursue remedies against the other Party for a breach
by the other Party prior to the Effective Date of the terms of that prior
agreement, letter, or other document. This Agreement does not supersede Company
rules, regulations, and policies, including those contained in Company’s
employee handbook and other Company documents provided by Company to Executive
from time to time, except to the extent inconsistent with this Agreement.

16.4 Invalidity of Provisions. The provisions of this Agreement are severable.
If for any reason a court finds that any provision in this Agreement is
unenforceable in whole or in part, including if a court finds that a restrictive
covenant set forth in any of Sections 8 through 11, inclusive, does not comply
with applicable law in terms of the geographic area, duration, or scope of the
covenant, then the court will modify that provision to the extent necessary to
render the provision enforceable while, to the extent possible, preserving the
original intent of the Parties, and the remaining provisions will continue in
full force and effect without being impaired or invalidated in any way.

 

 

A-7



--------------------------------------------------------------------------------

16.5 Amendments; Waiver. This Agreement may be amended or modified, in whole or
in part, only by a written amendment signed by Executive and, on behalf of
Company, by an officer of Company acting with specific authorization and
approval of the Board or the Committee, and no term of this Agreement may be
waived except in a written wavier signed by the Party waiving the benefit of
that term (and in the case of Company, with the specific authorization of the
Board or the Committee). No failure on the part of either Party to exercise any
right will operate as a continuing waiver of that right or a waiver of that
Party’s right to exercise the same, a similar, or any other right in the future.

16.6 Assignment; Binding Effect. Neither Party has the right to assign its
rights or delegate its duties under this Agreement; provided, however, that
Company has the right to assign its rights and delegate its duties under this
Agreement to a Person or Persons that purchase all or substantially all of the
assets or stock of Company. Any attempt to assign or delegate in violation of
the foregoing restrictions will be null and void. This Agreement will binding
upon, inure to the benefit of, and be enforceable by the Parties and their
respective heirs, legal representatives, successors, and permitted assignees.

16.7 Headings; Personal Pronouns. The section headings in this Agreement are for
reference purposes only and are not intended in any way to describe, interpret,
define, or limit the extent or intent of all or any portion of this Agreement.
Plural personal pronouns such as “they” and “their” sometimes are used in this
Agreement as substitutes for singular personal pronouns in order to avoid having
to use gender specific personal pronouns such as “he” or “his” or “she” or her.”

 

16.8 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original and both of which together will constitute one and
the same instrument.

16.9 Representation of Authority. The official executing this Agreement on
behalf of Company represents and warrants that they have the requisite authority
to do so and fully bind Company.

16.10 Employee At-Will. Except to the extent that Executive has a separate
written agreement with Company establishing or confirming that Executive is not
an at-will employee, Executive is an at-will employee, whose employment with
Company may be terminated with or without Cause, for any reason or no reason, by
either Party, but subject to any notice requirements and post-termination
obligations of the Parties provided for in this Agreement.

16.11 Legal Fees and Expenses. Each Party will be responsible for its or their
own costs, fees, and expenses, including attorney’s fees and expenses, in
connection with any dispute arising out of the subject matter of this Agreement;
provided, however, that if Executive’s employment is terminated after a Change
of Control (i) by Company without Cause or (ii) by Executive as a result of a
Constructive Termination, Executive will be entitled to recover from Company
their reasonable attorneys’ fees and expenses incurred in connection with any
dispute relating to Executive’s enforcement of their rights related to that
termination to the extent that Executive prevails in a material manner with
respect to that dispute.

 

 

 

A-8



--------------------------------------------------------------------------------

INITIAL SALARIES AND TARGET BONUS OPPORTUNITIES

FOR NAMED EXECUTIVE OFFICERS

 

Name

   Base
Salary      Target
Bonus  

Eddie Capel

   $ 475,000       $ 475,000   

Dennis B. Story

   $ 360,000       $ 250,000   

Jeffrey S. Mitchell

   $ 370,000       $ 375,000   

Bruce S. Richards

   $ 283,000       $ 160,000   